Citation Nr: 1818744	
Decision Date: 03/30/18    Archive Date: 04/05/18

DOCKET NO.  14-05 306	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1. Entitlement to an increased rating in excess of 10 percent for service-connected hiatal hernia with Barrett's esophagus (also claimed as short segment Barrett's mucosa, duodenitis in the duodenal bulb, erosion in the lower third of esophagus, esophageal pre-cancer burns and gastritis).

2. Entitlement to service connection for coronary artery disease (CAD) as a result of exposure to herbicides.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. J. Cho, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Air Force from July 1971 to May 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated March 2013 and April 2014 issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

During the pendency of the appeal, the Veteran requested a hearing before a Veterans Law Judge.  However, including in correspondences dated March 2017 and November 2015, the Veteran indicated that he wished to withdraw his hearing request.  Therefore, his hearing request has been withdrawn, and the Board will proceed to adjudicate the case based on the evidence of record.  See 38 C.F.R. § 20.704 (e) (2017).

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-7 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although further delay is regrettable, the Board finds that the claims on appeal must be remanded for further development.  

First, the Veteran contends that he is entitled to an increased rating for his service-connected hiatal hernia with Barrett's esophagus.  The Veteran last underwent a VA examination for his service-connected hiatal hernia with Barrett's esophagus in February 2014.  However, since that time, the record reflects that his symptoms may have worsened.  Specifically, including in statements given in his January 2015 VA Form 9, the Veteran has indicated that the medical evidence of record does not accurately reflect his disability picture, as he reports his symptoms have worsened, as evidenced by his pre-cancerous condition.  See January 2015 VA Form 9; see also February 2018 Appellate Brief.  In light of the above, the Board finds that a VA examination is necessary to ascertain the current severity of his service-connected hiatal hernia with Barrett's esophagus.  See Snuffer v. Gober, 10 Vet. App. 400 (1997).  

Next, the Veteran has contended in multiple statements that he sustained CAD as a result of exposure to herbicides in Vietnam, specifically at the Tan Son Nhut Air Force Base in Saigon, Vietnam.  See, e.g., August 2010 Veteran's statement.  However, a complete review of the Veteran's service records does not show that the Veteran served in Vietnam, but that he served in Thailand, including at the Korat Royal Thai Air Force Base, in Thailand.  

Moreover, even though the Veteran's DD-214 shows that he is in receipt of awards and commendations, including the Vietnam Service Medal (VSM), an October 2010 Memorandum from the National Personnel Records Center provides that members of the Armed Forces, including those who served in Thailand, serving in direct support of operations in Vietnam, were eligible to receive the VSM.  

Furthermore, the February 2018 Appellate Brief made no mention of the Veteran's service in Vietnam.  Instead, the Veteran's representative in the February 2018 Appellate Brief generally requested that the Board further develop the Veteran's claim that he may have been exposed to herbicides when he worked as a communication center specialist at an air force base, and the Veteran's service performance evaluations show that he had worked as a communication center specialist at the Korat Royal Thai Air Force Base in Thailand.  

Thus, while the Board will direct the AOJ to request from the appropriate entity all records of the Veteran's travel orders, including a specific inquiry as to whether any air travel during his service would have involved a layover in Saigon, Vietnam, in viewing the evidence most favorably toward the Veteran, the Board will proceed with this claim as a claim for entitlement to service connection for CAD as a result of exposure to herbicides at the Korat Royal Thai Air Force Base in Thailand.

Where a veteran was exposed to an herbicide agent during active military, naval, or air service in the Republic of Vietnam, if CAD becomes manifest to a degree of 10 percent or more any time after service that disease shall be presumed service connected, even though there is no record of such disease during service.  38 C.F.R. § 3.309 (e) (2017).  According to VA policy, this presumption of exposure also applies to Air Force veterans who served at certain Royal Thai Air Force Bases during the Vietnam Era, including Korat, but only if the veteran served as a security policeman, security patrol dog handler, member of the security police squadron, or "otherwise near the air base perimeter as shown by evidence of daily work duties, performance evaluation reports, or other credible evidence."  See M21-1 IV.ii.1.H.5.b (emphasis added).  

Here, in viewing the evidence most favorably toward the Veteran, the Board construes the Veteran's assertion to be that when he worked as a communication center specialist at the Korat Royal Thai Air Force Base in Thailand, his duties included repairing communication cable lines, and that some of the lines he repaired may have been at the perimeter of the base where he was stationed.  See also February 2018 Appellate Brief.  His service personnel records further confirm that the Veteran served as a communication center specialist for the 1998th Communications Squadron at the Korat Royal Thai Air Force Base in Thailand from October 1972 to October 1973 and his duties included repairing communication cable lines.  

Thus, on remand, the AOJ should seek records of the placement of repaired communication cable lines at Korat, particularly whether any of it was near the perimeter of the base.  Moreover, as stated above, the AOJ should also request from the appropriate entity all records of the Veteran's travel orders, including a specific inquiry as to whether any air travel during his service would have involved a layover in Saigon, Vietnam.

Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran with an appropriate examination to determine the current severity of his service-connected hiatal hernia with Barrett's esophagus.  The claims file and a copy of this remand must be made available to and reviewed by the examiner in conjunction with the examination.  The examiner is to be provided access to the Veteran's electronic claims file and must specify in the report that these records have been reviewed.  The examiner should note in the examination report that the electronic claims folder and the remand have been reviewed.

The examiner should discuss the current severity of the Veteran's service-connected hiatal hernia with Barrett's esophagus, with particularity to the criteria for 38 C.F.R. § 4.114, diagnostic code (DC) 7346.  

If the requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge, i.e., no one could respond given medical science and the known facts, or by a deficiency in the record or the examiner, i.e., additional facts are required, or the examiner does not have the needed knowledge or training.  Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  The AOJ should ensure that any additional evidentiary development suggested by the examiner be undertaken so that a definite opinion can be obtained.

Any opinion expressed by the VA examiner should be accompanied by a complete rationale.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008).  

Furthermore, if medical literature is relied upon in rendering this determination, the VA examiner should identify and specifically cite each reference material utilized.  

The Veteran is to be notified that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  See 38 C.F.R. § 3.655.  In the event that the Veteran does not report for the aforementioned examination, documentation should be obtained which shows that notice scheduling the examination was sent to the last known address.  It should also be indicated whether any notice that was sent was returned as undeliverable.

After the development requested has been completed, the examination report should be reviewed to ensure that it is in complete compliance with the directives of this REMAND.  If the report is deficient in any manner, the AMC must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

After completing the above action and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  

2. The AOJ should contact the appropriate entity to obtain information that would serve to verify the Veteran's contention that he was exposed to herbicides in the course of his duties as a communication center specialist while stationed at Korat Royal Thai Air Force Base.  In doing so, the AOJ should request any available unit history for the 1998th Communications Squadron between October 1972 to October 1973.  A specific inquiry should be made as to whether any repairs of communication lines under the squadron's supervision would have been near the perimeter of the base.  The AOJ should also request from the appropriate entity all records of the Veteran's travel orders, including a specific inquiry as to whether any air travel during his service would have involved a layover in Saigon, Vietnam.

If the AOJ cannot locate such records, it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The AOJ must then:

(a) notify the claimant and his representative of the specific records that it is unable to obtain;

(b) explain the efforts VA has made to obtain that evidence; and

(c) describe any further action it will take with respect to the claims.

The claimant and his representative must then be given an opportunity to respond.

3. After completion of the above development, readjudicate the issue on appeal.  If any benefit sought on appeal remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the entire appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2012).





_________________________________________________
YVETTE R. WHITE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (West 2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




